Citation Nr: 0008970	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  94-47 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for neuropathy of the 
lumbar spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal was previously remanded by the Board in May 1997.  
At that time, the issue of entitlement to service connection 
for post-traumatic stress disorder was also before the Board.  
A June 1998 RO decision granted service connection for post-
traumatic stress disorder.  Therefore, this issue is no 
longer in appellate status as it is moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's neuropathy of the lumbar spine is 
productive of severe limitation of motion, but pronounced 
intervertebral disc syndrome is not demonstrated.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for neuropathy of 
the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Part 4, Diagnostic Codes 5292, 5293, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his neuropathy of the 
lumbar spine is plausible and capable of substantiation and, 
thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple VA examinations, and treatment records have been 
obtained.  He has also been afforded a personal hearing.  An 
August 1999 letter from the veteran reflects that a record 
from Health Management System of America, dated July 28, 
1995, was enclosed.  Such letter does not appear to be 
associated with the veteran's August 1999 correspondence, but 
a review of the record reflects that a letter from the 
identified entity bearing the identified date had previously 
been associated with the record on appeal in June 1998.  
Accordingly, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
low back disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The report of a May 1997 VA neurology examination reflects 
that the veteran complained of low back pain, involuntary 
jerking of the right leg, and loss of sensation in the entire 
right side.  On examination, the veteran complained of pain 
in his back.  There were right paravertebral muscle spasm and 
generalized tenderness in the lower lumbar region.  Range of 
motion was accomplished in forward flexion to 10 degrees, 
backward extension was to 5 degrees, and lateroflexion was 
15 degrees to the right and 20 degrees to the left.  The knee 
jerk was 3 plus on the right and 2 on the left.  The ankle 
jerk was 4 on the right and 4 on the left.  There was marked 
atrophy of the right lower extremity.  The diagnoses included 
possible lumbar radiculopathy of indeterminate level.

The report of a July 1997 VA orthopedic examination reflects 
that the veteran reported back pain with limited motion.  
Lower extremity reflexes were four plus bilaterally in the 
knees and ankles.  There was good musculature of the 
paravertebrals with mild spasm.  Forward flexion was 
accomplished to 15 degrees, backward extension and left 
lateroflexion were poor, right lateroflexion and rotation to 
the left were fair and rotation to the right was good.  There 
were complaints of pain on motion, but no objective evidence.  
Straight leg raising was accomplished to 80 degrees, 
bilaterally with some complaint of discomfort.  The diagnoses 
included mild asymmetrical spastic paralysis, particularly 
involving the right upper and lower extremities, whose cause 
would appear to be probably from cerebral injury.

The report of a December 1997 VA orthopedic opinion reflects 
that the veteran's claims file had been thoroughly reviewed.  
It indicates that the veteran had only minimal complaints 
with respect to his back and the primary problem seemed to be 
weakness.  It concludes that there was nothing in the record 
to substantiate a lumbar spine problem and the only question 
was whether the veteran's problem originated from his brain 
or cervical spine, but it did not originate from his lumbar 
spine and was totally unrelated.

The veteran's service-connected neuropathy of the lumbar 
spine has been evaluated under the provisions of Diagnostic 
Codes 5292 and 5295 of the Rating Schedule.  Diagnostic 
Code 5292 provides that for slight limitation of motion of 
the lumbar spine, a 10 percent evaluation is warranted.  For 
moderate limitation of motion, a 20 percent evaluation is 
warranted.  For severe limitation of motion, a 40 percent 
evaluation is warranted.  Diagnostic Code 5295 provides that 
for lumbosacral strain with characteristic pain on motion, a 
10 percent evaluation is warranted.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent evaluation is 
warranted.  For severe lumbosacral strain, a 40 percent 
evaluation is warranted.  Diagnostic Code 5293 provides that 
for mild intervertebral disc syndrome, a 10 percent 
evaluation is warranted.  For moderate intervertebral disc 
syndrome with recurring attacks, a 20 percent evaluation is 
warranted.  For severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, a 40 percent 
evaluation is warranted.  For pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief, a 60 percent evaluation is warranted.

With consideration of the May and July reports of VA 
examinations, as well as the veteran's testimony, a September 
1997 VA outpatient treatment record, reflecting that the 
veteran's back movement was stiff and guarded, and the 
December 1997 opinion that there is no reason to expect 
limitation of motion, the Board concludes that the evidence 
is in equipoise with respect to whether or not symptoms 
relating to the veteran's neuropathy of the lumbar spine more 
nearly approximate severe limitation of motion.  In resolving 
all doubt in the veteran's behalf, a 40 percent evaluation 
under Diagnostic Code 5292 for severe limitation of motion is 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7.  
However, a preponderance of the evidence is against an 
evaluation greater than the 40 percent assigned herein.  In 
this regard, while a February 1995 VA outpatient treatment 
record reflects that the veteran has possible sciatica and 
the report of the May 1997 VA examination indicates possible 
lumbar radiculopathy, the July 1997 VA orthopedic examination 
and December 1997 orthopedic opinion clearly relate the 
veteran's neurological involvement of the lower extremities 
with disability unrelated to the veteran's low back.  
Further, the evidence reflects that the veteran continues to 
have active reflexes in the lower extremities and the 
evidence does not disclose that he experiences degenerative 
disc disease.  Accordingly, a preponderance of the evidence 
is against an evaluation greater than the 40 percent herein.  
In arriving at this conclusion, the Board notes that the 
veteran has established service connection for neuropathy of 
the right leg separately from his low back disability and 
this disability has been evaluated as 20 percent.

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to this 
disability.  In this case, the veteran has received a total 
rating based upon individual unemployability due to multiple 
service-connected disabilities.  A May 1995 report reflects 
that the veteran reported that he was sometimes unable to 
work for two weeks at a time when his back problems flare up, 
but the record does not contain evidence of "exceptional or 
unusual" circumstances that would preclude the use of the 
regular Rating Schedule.  In this regard, the record does not 
indicate that the veteran has required hospitalization for 
his low back disability or that his low back disability has 
interfered in employment beyond that degree anticipated by 
the schedular rating.



ORDER

An increased evaluation of 40 percent for neuropathy of the 
lumbar spine is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

